                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZACKARY T. HARRIS,                              Case No. 19-cv-06648-HSG
                                   8                  Plaintiff,                         ORDER GRANTING EXTENSION OF
                                                                                         TIME TO FILE SECOND AMENDED
                                   9            v.                                       COMPLAINT
                                  10     BRENDEN BULLARD, et al.,                        Re: Dkt. No. 17
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13         Good cause being shown, plaintiff’s request for an extension of time to file his second

                                  14   amended complaint is GRANTED. Dkt. No. 17. Plaintiff shall file his second amended complaint

                                  15   by March 30, 2020.

                                  16         This order terminates Dkt. No. 17

                                  17         IT IS SO ORDERED.

                                  18   Dated: 2/26/2020
                                  19                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
